UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E O F S P E C I A L EDUCATION AND REHABILITATIVE S E R V I C E S

MAR 2 0 200,:1
Mr. David Young
Volunteer Educational Advocate
2008 Erving Ridge Loop
Cabot, Arkansas 72023
Dear Mr. Young:
This letter is in response to a series of e-mails that you have sent to the Office of Special
Education Programs (OSEP) regarding the Individuals with Disabilities Education Act (IDEA).
We apologize for the delay in responding to you.
In your e-mails, you ask this Office to clarify the requirements relating to district practices of not
paying for an independent educational evaluation (IEE) unless the examiner is specified on a list
provided by the local educational agency (LEA). In particular, you ask whether the policy of
limiting the choices of qualified IEE examiners to approved lists of the LEAs is inconsistent with
a parent's right to an IEE.
As you know, the Part B regulations provide that each agency shall provide to parents, upon
request for an IEE, information about where an independent educational evaluation may be
obtained, and the applicable agency criteria for an IEE. 34 CFR § 300.502(a)(2) and (e)(1). The
regulations further specify that the parent has a right to an IEE at public expense if the parent
disagrees with the agency's evaluation. 34 CFR § 300.502(b)(1). If the parent requests an IEE
at public expense, the public agency, without unnecessary delay, must either initiate a heating
under section 300.507 to demonstrate that its evaluation was appropriate or pay for the IEE
unless it can prove in a hearing that the evaluation obtained by the parent did not meet agency
criteria. 34 CFR § 300.502(b)(2).
In addition, the agency must set criteria under which an lEE can be obtained at public expense,
including the location of the evaluation and the qualifications of the examiner, which must be the
same as the criteria that the public agency uses when it initiates an evaluation, to the extent those
criteria are consistent with the parent's right to an IEE. 34 CFR §300.502(e)(1). For example, a
public agency may establish qualifications that require an IEE examiner to hold or be eligible to
hold a particular license when a public agency requires the same licensure for its own staff
conducting the same types of evaluations. Significantly, the agency is prohibited from imposing
other conditions or time lines related to obtaining an IEE at public expense. 34 CFR
§300.502(e)(2). In short, the lEE must meet the same criteria as the evaluation performed by
examiners of the public agency, unless those criteria would result in the denial of an IEE to a
parent. For example, children suspected of a disability may require evaluations performed by
clinical psychologists who would not meet the standards of the State educational agency (SEA)
requiring school psychologists to be licensed by the SEA because psychologists in private
practice are not licensed by the SEA.
400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence t h r o u g h o u t the Nation.

Page 2 - Mr. David Young

Turning to your specific question about the public agency's use of a list, as noted above, the
agency should have criteria for the minimum qualifications of the persons who conduct
evaluations, and listing the names and addresses of evaluators who meet the minimum
qualifications can be an effective way for agencies to inform parents of where and how they
might obtain an IEE. Thus, there is nothing in IDEA that would prohibit a public agency from
publishing a list of examiners that meet the agency criteria as set out in 34 CFR §300.502(e)(2),
and the qualifications of examiners per 34 CFR §300.532 (g)-(j).
Further, this Office believes it is not inconsistent with IDEA for the district to maintain, and
require parents to use, a list of qualified examiners that meet the same criteria that the public
agency uses when it initiates an evaluation, to the extent those criteria are consistent with the
parent's fight to an IEE. Specifically, if the child's needs can be appropriately evaluated by the
persons on the list and the list exhausts the availability of qualified people within the geographic
area specified, then an agency can restrict parents to selecting from among those persons on the
list. If such a list is maintained and parents are required to use it, the LEA must include in its
policy that parents have the opportunity to demonstrate that unique circumstances justify
selection of an IEE examiner who does not meet the agency's qualification criteria and do not
appear on the agency's list of examiners.
We hope this letter answers your questions concerning IEE policies. If you would like further
assistance on this matter, please contact Dr. JoLeta Reynolds of OSEP at (202) 205-5507, and
press #3.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

